PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/454,677
Filing Date: 04 Sep 2021
Appellant(s): VidAngel, Inc.



__________________
Joseph Shapiro/
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
	Regarding the Appellant’s argument that the claims of the present application do not “fall” within the ‘Methods of Organizing Human Activity’ grouping of abstract ideas”, the Examiner respectfully disagrees.
Appellant argues that “the claims are not directed to a mere a method of organizing human tipping activity, but to a method for using technology to improve presentation of media content to a user and for using technology to facilitate tipping in association with a user's consumption of media content.”  Additionally, Appellant states that the independent claims “require a ‘computer-implemented method,’ and ‘providing media content to a consumer computer device,’ and ‘the tipping interface is a computer-based interface.’”
Examiner disagrees, however, and notes that the steps of claim 21 include the following:
providing media content to a consumer computer device
presenting a tipping interface, related to the media content, to the consumer computer device; and 
receiving tipping input from the consumer, through the tipping interface, wherein the tipping input includes information associated with a tip; 
wherein: the tipping interface is a computer-based interface; the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits; 
or the tipping interface is presented at one or more trigger points during the media content.
receiving tipping input from the consumer, wherein the tipping input includes information associated with a tip.  According to the Specification, “a viewer/consumer/patron may be willing to or desirous to pay a tip for media content, e.g. for streaming a movie, filtering a movie, or otherwise providing media content.”  (see Specification at paras. 5 and 41).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).

Appellant argues that the rejection of claims 21-32 as being unpatentable under 35 U.S.C. § 103 is improper because the reference fail to describe, teach or suggest the following:


Examiner notes that Lim does not explicitly teach, however, Van Vleck explicitly teaches:  “wherein: the tipping interface is a computer-based interface; the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits; or the tipping interface is presented at one or more trigger points during the media content.”  (Van Vleck 20090158369 at paras. 21-23) ("In a particular embodiment, the interactive display module 120 may be executable by the STB processor 104 to determine a time to display an interactive display. The time determined by the interactive display module 120 to display the first interactive display may be associated with a time to display opening credits or closing credits. For example, the first interactive display may be displayed at the start of the closing credits of a television show or movie included in the media content stream, so that the first interactive display does not interfere with viewing the media content stream.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Van Vleck to provide for a display of the tipping interface during the media content because it provides for an improved system and method for displaying media content and an interactive display such that it does not interrupt the media content being delivered to the user, prevent the subscriber from viewing an entire media content segment, and does not prevent the subscriber from viewing subsequent media content. (Van Vleck at Abstract and paras. 2-14).


Examiner notes that Lim does not explicitly teach, however, Twist explicitly teaches "tipping interface includes elicitation content" (Twist 20180158114 at paras. 83-87) (A person or group, such as a charitable organization related to the  streamed content may provide, through a charitable donation system, the post to a user within the newsfeed. The charitable donation system customizes the post to include elicitation content, such as an option to contribute specifically based on the evaluation of donation histories, behavior models, profile information, geographic information, etc. to promote motivation and inspiration of the user to provide a tip or contribution.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Twist to provide for a tipping interface with elicitation content because it provides for an integrated online donation or tipping option that enables charitable organizations to maximize donations by enabling access to a greater number of potential donors and intelligently suggesting donation quantities or amounts and by enabling users to both contribute to a charitable organization and communicate with others in the process. (Twist at Abstract and paras. 2-7).

Examiner notes that Lim and Twist do not explicitly teach, however, Ignacio explicitly teaches:  “the tipping interface includes an upsell interface, or the tipping interface includes an indication that a tip will be used for at least one of the following”  "(Ignacio 20140337099 at paras. 45-50) (""In an aspect, system 100 presents customer 102 with rewards (e.g., points) for specifying a generous gratuity level (e.g., 22%) in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide an upsell interface because it allows for an improved system and method to maximize the gratuity received from a customer. (Ignacio at Abstract and paras. 3-14).

As to claim 26:
Examiner notes that Lim does not explicitly teach, however, Twist explicitly teaches:  “a message from an actor, producer, director, or developer of the media content” (Twist 20180158114 at paras. 83-87) ("In particular, the post 504 posted by the sender 502 includes a message portion 508 and a video 506. Additionally, the charitable donation system 100 provides, to the recipient 107a, an option banner 510 that includes one or more user-selectable options therein. For example, the option 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide elicitation content comprises a message from an actor, producer, director, or developer of the media content because it allows for an integrated online donation option that enables charitable organizations to maximize donations by enabling access to a greater number of potential donors and intelligently suggesting donation quantities and by enabling users to both contribute to a charitable organization and communicate with others in the process. (Twist at Abstract and paras. 2-7).

As to claim 28:
Examiner notes that Lim, Twist, and Ignacio do not explicitly teach, however, Mowry explicitly teaches:  “financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content.”  (Mowry 20170109699 at paras. 24-26, 31-33, 41-43, 51-53, and 59-61) (disclosing the financing of a sequel such as for in connection with feature films, options for projects not yet produced, projects with or without finished screenplays, projects that are photographed but not yet edited or beyond “rough cut” edit versions, as well as projects 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, Ignacio, and Mowry to provide for financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content because it allows for a system and method for incentive-based exchange, such as improvements and financing, for project contribution. (Mowry at Abstract and paras. 3-7).

As to claim 29:
Examiner notes that Lim does not explicitly teach, however, Carlson explicitly teaches:  the tipping interface includes tipping estimate information and the tipping estimate information is based at least in part on at least one item from the following list: tipping data for another consumer of the media content; and tipping data for another consumer that shares at least one common characteristic with the consumer, or 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide for tipping estimate information and the tipping estimate information is based at least in part on at least one item from the following list: tipping 

Thus, the argued features are taught by the cited reference.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.